Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-7 and 21 are allowed. The compounds of formula (I) are novel because an STN chemical structure and classification search of the prior art did not reveal any other applicable references.  
The closest prior art is found in Rusere et al. (ACS Med. Chem. Lett., 2018, 9, 691-696). An affidavit submitted by Dr. Ali on February 14, 2022, which states, “I understand that the rules of inventorship differ from those related to authorship and it is my opinion that the persons who contributed to conception of the invention(s) claimed in the Application are the persons listed as inventors on the Application.” This statement is sufficient to overcome the 102(a)(1) rejection due to the 102(b)(1)(A) exception.  
Another closest prior art is found in Gai et al. (US 20080032936), which teaches similar compounds as those embraced by formula (I) as an anti-viral agent against hepatitis C virus (HCV). The differences found between the instant compounds and those described in the ‘936 publication are at R1 and R2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624